Exhibit 10.3

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT is dated October 12, 2017
(the “Second Amendment”), and is by and between Byline Bancorp, Inc., a Delaware
corporation, successor by merger to Byline Bancorp, Inc, an Illinois corporation
(“Borrower”), with offices at 180 N. LaSalle Street, 3rd Floor, Chicago,
IL  60601, and CIBC Bank USA, formerly known as The PrivateBank  and Trust
Company, an Illinois chartered bank (together with successors and assigns, the
“Lender”), with offices at 120 S. LaSalle Street, Chicago, IL  60603, as further
identified below.

 

RECITALS:


A. The Borrower and the Lender have heretofore executed a Revolving Credit
Agreement dated October 13, 2016 and First Amendment thereto effective April 13,
2017 (collectively, the “Loan Agreement”), which may be further amended from
time to time, and the Borrower (and if applicable, certain third parties) have
executed a Stock Pledge Agreement dated October 13, 2016 and First Amendment
thereto effective April 13, 2017, a First Amended Revolving Note dated April 13,
2017, and the collateral documents which may or may not be identified in the
Agreement and certain other related documents (collectively, together with the
Loan Agreement, the “Loan Documents”), setting forth the terms and conditions
upon which the Borrower may obtain loans from time to time up to the original
maximum amount stated therein, as may be amended from time to time.


B.  The Borrower and the Lender have agreed to extend the maturity date and make
certain other modifications to the Loan Agreement and Loan Documents as
described below.


C.  The Lender has agreed to such modifications, but only on the terms and
conditions outlined in this Second Amendment.

 

1.Section 1.1, Definitions, of the Loan Agreement is hereby amended by deleting
the Business Day, Revolving Loan Commitment and Revolving Loan Maturity Date
definition thereof and replacing it as follows and also adding definitions for
Interest Period, LIBOR Loan, LIBOR Office and LIBOR Rate as follows:

 

“Business Day means any day on which Lender is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
Eurodollar market.”

“Interest Period means, as to any LIBOR Loan, the period commencing on the
creation or continuation date with respect to such LIBOR Loan and ending one
month thereafter; provided, that:

(a)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(b)any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

2394589v1

--------------------------------------------------------------------------------

 

(c)no Interest Period for a Revolving Loan may extend beyond the earlier to
occur of the Termination Date or the Revolving Loan Maturity Date.”

“LIBOR Loan means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.”

“LIBOR Office means the office or offices of Lender which shall be making or
maintaining the LIBOR Loans of Lender hereunder.  A LIBOR Office of Lender may
be, at the option of Lender, either a domestic or foreign office.”

“LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits for a period equal to the relevant
Interest Period are offered in the London Interbank Eurodollar market at 11:00
A.M. (London time) two Business Days prior to the commencement of such Interest
Period (or three Business Days prior to the commencement of such Interest Period
if banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by Lender in
its sole discretion), divided by (b) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), or as LIBOR is otherwise determined by Lender
in its sole and absolute discretion.  Lender’s determination of the LIBOR Rate
shall be conclusive, absent manifest error and shall remain fixed during such
Interest Period.”  

 

“Revolving Loan Commitment means Five Million and 00/100ths Dollars
($5,000,000.00), as shall or may be reduced from time to time pursuant to
Section 4.1 and Section 4.2 hereto.”

 

“Revolving Loan Maturity Date means the earlier to occur of October 11, 2018 or
the Termination Date.”

 

2.Section 2.1, Revolving Loan Commitment, of the Loan Agreement is hereby
amended by deleting the Section in its entirety and replacing it with as
follows:

 

“Revolving Loan Commitment

.  Except as such Revolving Loan Commitment may or shall be reduced pursuant to
Section 4.1 and Section 4.2 hereto, on and subject to the terms and conditions
of this Agreement, Lender agrees to make the Revolving Loans to Borrower on a
revolving basis up to a maximum aggregate principal amount of Five Million - and
00/100ths Dollars ($5,000,000.00) (subject to the restriction as provided in
Section 4.2 herein) from time to time until the Revolving Loan Maturity Date as
Borrower may request from Lender; provided, further, that after giving effect to
such Revolving Loans, the Revolving Outstandings will not at any time exceed the
Revolving Loan Commitment.”

 

3.The last sentence of Section 2.2, Notice of Borrowing, of the Loan Agreement
is hereby amended by deleting the last sentence in its entirety and replacing it
with as follows:

 

“Notwithstanding the foregoing, Lender may, in its sole discretion, process an
advance against the Revolving Commitment on the same Business Day provided that
(a) Borrower shall have provided Lender with a Notice of Borrowing not later
than 11:00 A.M., Chicago time on such day; and (b) in lieu of the LIBOR Rate,
any such Loan shall accrue interest at the Prime Rate plus/minus any applicable
spread.”

 

4.Section 3.1, Interest Rate, and Section 3.4, Computation of Interest, of the
Loan Agreement are hereby deleted and replaced with new Sections 3.1, 3.4 and
3.5 as follows:

2

--------------------------------------------------------------------------------

 

 

3.1Interest Rates.  Borrower promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

3.1.1Revolving Loan.  Lender agrees to extend the Revolving Loan to Borrower in
accordance with the terms of, and subject to the conditions set forth in, this
Agreement, the Revolving Note and the other Loan Documents.  All sums advanced
and outstanding from time to time under any Revolving Loan shall bear interest
per annum at a rate equal to either (a) the LIBOR Rate plus 250 basis points, or
(b) the Prime Rate minus 25 basis points, floating. Borrower shall communicate
to the Lender not less than three (3) Business Days prior to the commencement of
an Interest Period whether Borrower elects to utilize option (a) or option (b)
for the upcoming Interest Period and if Borrower fails to deliver notice of
Borrower’s election to Lender not less than three (3) Business Days prior to the
commencement of an Interest Period, all such borrowings shall be treated as an
election by Borrower to utilize option (b). The unpaid principal balance plus
all accrued but unpaid interest on the Revolving Loan shall be due and payable
on the Revolving Loan Maturity Date in accordance with the terms of the
Revolving Note and this Agreement.

3.1.2Same Day Prime Rate Revolving Loan.  If, as provided in Section 2.2,
Borrower requests and Lender grants an extension of credit on the same Business
Day, thereby waiving the three-day prior notice requirement, any such Revolving
Loan shall bear interest at the Prime Rate rather than the LIBOR Rate and margin
described above.  Furthermore, in the event a same day Revolving Loan is
accommodated, any references in this Agreement addressing the payment or
administration of interest shall be interpreted to substitute Prime Rate for any
other reference, but only to the extent necessary to properly administer the
“Prime Rate Loan” and effect the good faith intent of the parties.

………………

3.4Setting and Notice of LIBOR Rates.  The applicable LIBOR Rate for each
Interest Period shall be determined by Lender, and notice thereof shall be given
by Lender promptly to Borrower.  Each determination of the applicable LIBOR Rate
by Lender shall be conclusive and binding upon the parties hereto, in the
absence of demonstrable error.  Lender shall, upon written request of Borrower,
deliver to Borrower a statement showing the computations used by Lender in
determining any applicable LIBOR Rate hereunder.

3.5Computation of Interest.  Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days for interest calculated at the
LIBOR Rate or the Prime Rate, as the case may be.  The applicable rate for any
Prime Rate Loan shall change simultaneously with each change in the Prime Rate.”

5.Section 4.2, Prepayments, of the Loan Agreement is hereby deleted in its
entirety and replaced with new Section 4.2 as follows:

 

 

4.2

Prepayments.

 

4.2.1Voluntary Prepayments.  Borrower may from time to time prepay the Loans in
whole or in part; provided, that Borrower shall give Lender notice thereof not
later than 11:00 A.M., Chicago time, on the day of such prepayment (which shall
be a Business Day), specifying the Loans to be prepaid and the date and amount
of prepayment.  Any such partial prepayment shall be in an amount equal to
$100,000 or a higher integral multiple of $50,000.  Any prepayment of a LIBOR
Loan on a day

3

--------------------------------------------------------------------------------

 

other than the last day of an Interest Period therefor shall include interest on
the principal amount being repaid and shall be subject to Section 6.4.

4.2.2Mandatory Prepayments.  Borrower shall apply one hundred percent (100%) of
the net proceeds of (a) any sales or issuance of equity securities by Borrower,
but only if there exists an Event of Default hereunder; (b) any sales or
issuance of debt securities by Borrower; and (c) any sale or disposition of any
assets outside the normal course to repay any outstanding Prime Rate Loans and
then to repay outstanding LIBOR Rate Loans.”

6.Section 5.2, Application of Payments, and Section 5.3, Due Date Extension, of
the Loan Agreement are hereby deleted and replaced with new Sections 5.2 and 5.3
as follows:

 

5.2Application of Payments.  So long as no Default or Event of Default has
occurred and is continuing, payments matching specific scheduled payments then
due shall be applied to those scheduled payments.  Except as otherwise provided
by this Agreement, all principal payments in respect of the Loans shall be
applied first, to repay any outstanding Prime Rate Loans and then to repay
outstanding LIBOR Rate Loans.  After the occurrence and during the continuance
of a Default or Event of Default, all amounts collected or received by Lender as
proceeds from the sale of, or other realization upon, all or any part of the
Collateral or as payments from Borrower shall be applied first, to the payment
of expenses incurred by Lender in connection with the Collateral, including
reasonable attorneys’ fees and expenses pursuant to Section 13.5, second, to the
payment of any other fees and other amounts then owing by Borrower to the Lender
pursuant to this Agreement, third, to the payment of the Obligations, and
fourth, to the payment of the Borrower, or its respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.

5.3Due Date Extension.  If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.”

7.Section 6, Increased Costs, of the Loan Agreement is hereby deleted in its
entirety and replaced with new Section 6 as follows:

 

“SeCTION 6      INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

6.1Increased Costs.

(a)If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:  (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 3), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by Lender; or (ii) shall impose on Lender any other condition
affecting its LIBOR Loans, the Note or its obligation to make LIBOR Loans; and
the result of anything described in clauses (i) and (ii) above is to increase
the cost to (or to impose a cost on) Lender (or any LIBOR Office of Lender) of
making or maintaining any LIBOR Loan, or to

4

--------------------------------------------------------------------------------

 

reduce the amount of any sum received or receivable by Lender (or its LIBOR
Office) under this Agreement or under the Note with respect thereto, then upon
demand by Lender (which demand shall be accompanied by a statement setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail), Borrower shall pay directly to Lender such additional amount as will
compensate Lender for such increased cost or such reduction.

(b)If Lender shall reasonably determine that any change in, or the adoption or
phase-in of, any applicable law, rule or regulation regarding capital adequacy,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by Lender or any
Person controlling Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Lender’s or such controlling Person’s capital as a consequence of
Lender’s obligations hereunder to a level below that which Lender or such
controlling Person could have achieved but for such change, adoption, phase-in
or compliance (taking into consideration Lender’s or such controlling Person’s
policies with respect to capital adequacy) by an amount deemed by Lender or such
controlling Person to be material, then from time to time, upon demand by Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail),
Borrower shall pay to Lender such additional amount as will compensate Lender or
such controlling Person for such reduction.

6.2Basis for Determining Interest Rate Inadequate or Unfair.  If:

(a)Lender reasonably determines (which determination shall be binding and
conclusive on Borrower) that by reason of circumstances affecting the interbank
LIBOR market adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate; or

(b)the LIBOR Rate as determined by Lender will not adequately and fairly reflect
the cost to Lender of maintaining or funding LIBOR Loans for such Interest
Period or that the making or funding of LIBOR Loans has become impracticable as
a result of an event occurring after the date of this Agreement which in the
opinion of Lender materially affects such Loans;

then Lender shall promptly notify Borrower and, so long as such circumstances
shall continue, Lender shall not be under any obligation to make LIBOR Loans and
all such existing LIBOR Loans shall be deemed to be converted to Prime Rate
Loans as of the date of such notification.

6.3Changes in Law Rendering LIBOR Loans Unlawful.  If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of Lender cause a substantial question as to whether it is) unlawful
for Lender to make, maintain or fund LIBOR Loans, then Lender shall promptly
notify each of the other parties hereto and, so long as such circumstances shall
continue, Lender shall have no obligation to make a LIBOR Loan and all such
existing LIBOR Loans shall be deemed to be converted to Prime Rate Loans as of
the date of such notification.

6.4Funding Losses.  Borrower hereby agrees that upon demand by Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed), Borrower will indemnify Lender against any net loss or
expense which Lender may sustain or incur (including any net loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by Lender to fund or maintain any LIBOR Loan), as reasonably determined
by Lender, as a result of

5

--------------------------------------------------------------------------------

 

(a) any payment, prepayment or conversion of any LIBOR Loan of Lender on a date
other than the last day of an Interest Period for such Loan or (b) any failure
of Borrower to borrow, prepay, convert or continue any LIBOR Loan on a date
specified therefor in a notice of borrowing, prepayment, conversion or
continuation pursuant to this Agreement.  For this purpose, all notices to
Lender pursuant to this Agreement shall be deemed to be irrevocable.

6.5Right of Lender to Fund through Other Offices.  Lender may, if it so elects,
fulfill its commitment as to any LIBOR Loan by causing a foreign branch or
Affiliate of Lender to make such Loan; provided, that in such event for the
purposes of this Agreement, such Loan shall be deemed to have been made by
Lender and the obligation of Borrower to repay such Loan shall nevertheless be
to Lender and shall be deemed held by it, to the extent of such Loan, for the
account of such branch or Affiliate.

6.6Discretion of Lender as to Manner of Funding.  Notwithstanding any provision
of this Agreement to the contrary, Lender shall be entitled to fund and maintain
its funding of all or any part of its Loans in any manner it sees fit.  It being
understood, however, that for the purposes of this Agreement all determinations
hereunder shall be made as if Lender had actually funded and maintained each
LIBOR Loan during each Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the LIBOR Rate for such Interest Period.

6.7Mitigation of Circumstances.  Lender shall promptly notify Borrower of any
event of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in Lender’s sole judgment,
otherwise disadvantageous to Lender) to mitigate or avoid, (i) any obligation by
Borrower to pay any amount pursuant to Sections 5.5 or 6.1 or (ii) the
occurrence of any circumstances described in Sections 6.2 or 6.3 (and, if Lender
has given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, Lender shall promptly so notify
Borrower).  Without limiting the foregoing, Lender will designate a different
funding office if such designation will avoid (or reduce the cost to Borrower
of) any event described in clause (i) or (ii) above and such designation will
not, in Lender’s sole judgment, be otherwise disadvantageous to Lender.

6.8Conclusiveness of Statements; Survival of Provisions.  Determinations and
statements of Lender pursuant to Sections 6.1, 6.2, 6.3 or 6.4 shall be
conclusive absent demonstrable error.  Lender may use reasonable averaging and
attribution methods in determining compensation under Sections 6.1 and 6.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of the Note and the termination of this Agreement.”

8.The first sentence of Section 7.9, Use of Proceeds, of the Loan Agreement is
hereby amended by deleting the first sentence in its entirety and replacing it
with as follows:

 

“Borrower intends to use the proceeds of the Loan for general corporate
purposes, acquisitions and liquidity.”  

 

9.The first sentence of Section 8.6, Use of Proceeds, of the Loan Agreement is
hereby amended by deleting the first sentence in its entirety and replacing it
with as follows:

 

“Use the proceeds of the Loan for general corporate purposes, acquisitions and
liquidity.”

 

10.Subsection 9.1.2, Tier 1 Leverage Capital Ratio, of the Loan Agreement is
hereby deleted and replaced with new Subsection 9.1.2 as follows:

 

6

--------------------------------------------------------------------------------

 

“9.1.2 Tier 1 Leverage Capital Ratio

.  Total Tier 1 Leverage Capital Ratio equal to or greater than 8.0%.”

11.Subsection 9.3, Minimum Liquidity, of the Loan Agreement is hereby deleted
and replaced with new Subsection 9.3 as follows:

 

“9.3

Minimum Liquidity

.  Borrower shall maintain at all times minimum Liquidity of at least Two
Million and 00/100ths Dollars ($2,000,000.00), measured quarterly beginning with
the quarter ended December 31, 2017.  Borrower shall provide to Lender such
information with respect to the minimum Liquidity, including statements and
other information evidencing the same, on a quarterly basis beginning December
31, 2017, as may be reasonably requested by Bank and in a form and substance as
requested by the Bank.”

 

12.Subsection 10.3, Distributions, of the Loan Agreement is hereby deleted and
replaced with new Subsection 10.3 as follows:

 

“10.3Distributions. If an Event of Default exists, not itself declare or pay any
cash dividend or make (or otherwise become obligated to make) any other
distribution in respect of its Capital Securities whether to common shareholders
or otherwise, except that so long as no Event of Default exists and they are in
compliance with regulatory guidelines, dividends may be distributed to common
and Series B Preferred shareholders as and when due.”

 

13.Annex A, Commitment, of the Loan Agreement is hereby deleted in its entirety
and replaced with new Annex A attached.

 

14.Schedule 7.28 of the Loan Agreement is hereby deleted in its entirety and
replaced with new Schedule 7.27 attached.

 

15.Exhibit D, Form of Notice of Borrowing, of the Loan Agreement is hereby
deleted in its entirety and replaced with new Exhibit D attached.

 

16.Exhibit E, Form of Compliance Certificate, of the Loan Agreement is hereby
deleted in its entirety and replaced with new Exhibit E attached.

 

17.Conflicts.  In the event of a conflict between the terms and conditions or
the definitions of terms in the Loan Agreement, the other Loan Documents and the
terms and conditions or the definitions of said terms provided herein, the terms
and conditions and the definition of said terms as provided herein shall
control.  Terms not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement and the other Loan Documents.

 

18.Effectiveness of Prior Documents. Except as specifically modified hereby, the
Loan Agreement and the other Loan Documents shall remain in full force and
effect in accordance with their respective terms.  All warranties and
representations contained in the Loan Agreement and the other Loan Documents
shall be deemed remade and affirmed as of the date hereof by the Borrower,
except any and all references to the Loan Agreement in such representations,
warranties and covenants shall be deemed to include the Loan Agreement as
amended by this Second Amendment.  All collateral previously provided to secure
the Loan Agreement continues as security, and all guaranties, if any,
guaranteeing obligations under the Loan Documents remain in full force and
effect.  This is a Second Amendment, not a novation.

 

7

--------------------------------------------------------------------------------

 

19.Release.   In further consideration of Lender’s execution of this Second
Amendment, the Borrower, on behalf of itself and its respective successors
(including, without limitation, any trustees acting on behalf of Borrower and
any debtor-in-possession with respect to any of them), assigns, subsidiaries and
affiliates, hereby forever releases Lender and its respective successors,
assigns, parents, subsidiaries, affiliates, officers, employees, directors,
agents and attorneys (collectively, the “Released Parties”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent (collectively,
“Claims”), that Borrower may have against the Released Parties which arise from
or relate to any actions which the Released Parties may have taken or omitted to
take prior to the date this Second Amendment was executed, including without
limitation with respect to the obligations of Borrower and any third parties
liable in whole or in part, and as debtor, surety or guarantor, for the said
obligations and any collateral for the said obligations, except in case of
willful misconduct or gross negligence, and except for any breach by the Lender
of this Agreement or any other Loan Document.. This release shall include all
claims based on the “per annum” calculation as defined in the Note of interest
due to be paid by Borrower, based on the “per annum” definition contained in the
Illinois Interest Act, 815 Ill. Comp. Stat. §205/9 et seq., and the duty of good
faith and fair dealing.   This release shall constitute a complete defense of
all Claims.  Nothing in this release shall be construed (or shall be admissible
in any legal action or proceeding) as an admission by any of the Released
Parties that any defense, indebtedness, obligation, liability, claims or cause
of action exists which is in the scope of those hereby released.

 

20.Preconditions of Effectiveness. This Second Amendment shall become effective
only upon the execution by the Borrower and the Lender, and approval by any
other third party required by the Lender.

 

21.No Waiver of Defaults; Warranties. This Second Amendment shall not be
construed as or be deemed to be a waiver by the Lender of existing defaults by
the Borrower, whether known or undiscovered. All agreements, representations and
warranties made herein shall survive the execution of this Second Amendment.

 

22.Counterparts. This Second Amendment may be signed in any number of
counterparts, each of which shall be construed an original, but when taken
together shall constitute one document.

 

23.Authorization. The Borrower represents and warrants that the execution,
delivery and performance of this Second Amendment and the documents referenced
herein are within the powers and authority of the Borrower and have been duly
authorized by all necessary action and do not and will not contravene or
conflict with the Articles of Incorporation or Bylaws of the
Borrower.                      

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 




8

--------------------------------------------------------------------------------

 

Dated:  October ____, 2017.

 

BORROWER:

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation

 

 

By:/s/ Alberto J. Paracchini

 



Name/ Title: Alberto Paracchini, President

 

 

 

PLEDGOR AFFIRMATION AND CONSENT

 

BYLINE BANCORP, INC., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation, its capacity as Pledgor under the Stock
Pledge Agreement, as may be amended, hereby consents to and agrees to the terms
of the foregoing Second Amendment, as of the day and year first above written.

 

Byline Bancorp, Inc., a Delaware corporation, successor by merger to Byline
Bancorp, Inc, an Illinois corporation

 

 

By:/s/ Alberto J. Paracchini

 



Name/ Title: Alberto Paracchini, President

 

 

ACCEPTED AND AGREED TO:LENDER:

 

CIBC BANK USA, formerly known as THE PRIVATEBANK AND TRUST COMPANY

 

By:   /s/ Kevin Kehoe              

Name: Kevin Kehoe              

Title:  Group Head              

 

 

[signature page of Second Amendment]




9

--------------------------------------------------------------------------------

 

 

ANNEX A

 

COMMITMENT

 

 

 

Lender

 

Revolving Loan Commitment Amount

 

CIBC Bank USA, formerly known as The PrivateBank and Trust Company

 

 

$5,000,000

 

TOTALS

 

$5,000,000.00

 

 

 




10

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.27

BORROWER INFORMATION

 

 

 

BORROWER

(exact legal name)

 

STATE OF ORGANIZATION

FEDERAL EMPLOYER IDENTIFICATION NUMBER



CHIEF EXECUTIVE OFFICE


ORGANIZATIONAL IDENTIFICATION NUMBER

 

Byline Bancorp, Inc.

 

 

Delaware

 

36-3012593

 

Chicago, Illinois

 

5755696

 

 

11